 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WAYDE HOLLIS HARRIS,                                 No. 2:17-cv-0680 TLN KJN P
12                          Plaintiff,
13              v.                                         ORDER
14    S. KERNAN, et al.,
15                          Defendants.
16

17             Plaintiff filed a motion for extension of time to file and serve a response to defendant’s

18   April 30, 2021 motion for summary judgment. Good cause appearing, IT IS HEREBY

19   ORDERED that:

20             1. Plaintiff’s motion for an extension of time (ECF No. 112) is granted; and

21             2. Plaintiff is granted thirty days from the date of this order in which to file and serve his

22   response.

23   Dated: May 18, 2021

24

25
     harr0680.36(2)
26

27

28
